Citation Nr: 9919883	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-44 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1959 to 
December 1962 and from March 1963 to January 1968.

This appeal initially arose from an April 1994 rating 
decision by the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which found that 
the veteran had not submitted new and material evidence such 
as to warrant reopening of his claim seeking service 
connection for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In a September 1988 decision, the Board denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  

3.  Some of the evidence added to the record since the 
Board's September 1988 decision is not cumulative of data 
already on file and is of such significance that it must be 
considered in connection with all the evidence to fairly 
decide the merits of the claim.

4.  The veteran is not a combat veteran.

5.  Current medical evidence includes a diagnosis of PTSD and 
links this to various events in service; there is evidence 
tending to corroborate the occurrence of those events.



CONCLUSIONS OF LAW

1.  Evidence received since the September 1988 Board 
decision, denying service connection for an acquired 
psychiatric disorder to include PTSD is new and material and 
the veteran's claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (effective prior to, and as of, March 7, 1997; See 
64 Fed. Reg. 32807-32808 (1999)). 

3.  The veteran's PTSD was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107(b). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision dated in September 1988 the Board denied 
service connection for an acquired psychiatric disorder to 
include PTSD.

Under the appropriate laws and regulations, that prior 
determination denying entitlement to service connection for 
PTSD is final and the veteran's claim as to this disorder may 
not be reopened absent the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  In considering 
whether a claim may be reopened, a two-step analysis must be 
performed.  First, the Board must determine whether the 
evidence is both new and material.  If, and only if, the 
Board determines that the claimant has produced both new and 
material evidence is the claim deemed to have been reopened 
and the case must then be evaluated on the basis of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material", that is does it bear directly and 
substantially upon the specific matter under consideration 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim? 

Factual Background

In order to answer these questions, the Board must first 
review the evidence that was before the Board in September 
1988 for purposes of clarity.  This evidence included the 
veteran's service medical records, VA and private medical 
records, testimony of the veteran at a personal hearing in 
October 1985 and a report of a VA field examiner.  The 
veteran's service medical records show that, while being 
evaluated by service clinicians for drowsiness and an 
intoxicated-like state in June 1961.  He was found to be 
suffering from depression due to family problems and his job.  
Clinical evaluation of the veteran thereafter, including an 
evaluation for service separation in January 1968, found no 
psychiatric abnormality.

Following service the veteran was hospitalized at the Bon 
Secour Hospital on several occasions, beginning in October 
1982, for polysubstance abuse problems and chronic 
depression.  In August 1983, the veteran, on a 
psychopharmacologic consultation, reported longstanding 
psychiatric difficulties dating back to adolescence after the 
death of his father.  He said that he has been chronically 
dysphoric since that time, had made numerous suicide 
gestures/attempts and has had many episodes of self-
mutilation.  He said that in 1973 he had a severe overdose of 
LSD, which precipitated his first psychiatric admission.  
This admission was followed by attempts by the veteran to 
"find himself" and his membership in numerous religious 
organizations.  Following mental status examination, 
dysthymic disorder, major depressive disorder and 
polysubstance abuse, currently in remission, were the 
disorders diagnosed on Axis I.  Probable borderline and 
narcissistic personality were diagnosed on Axis II.  

On a VA examination in January 1985, the veteran's history 
was reviewed, including his service in Vietnam.  The veteran 
said that while in Vietnam he saw torture, mutilation, 
decapitation of bodies and prisoners being thrown out of 
helicopters.  He said that he was able to deal with the 
alleged events by isolating his affect and removing feelings 
from his experiences.  He said that he found himself becoming 
very cold emotionally, apathetic, almost indifferent; but 
still was troubled about not being able to sleep.  He further 
said that he started to have nightmares and to drink 
extremely heavily.  He said that he would smoke marijuana in 
order to dull some of his perceptions.  He said in Vietnam 
death was all about him and that he saw many good people die.  
Following service, the veteran said he experienced difficulty 
in his marriage due to his emotional isolation.  He reported 
that in 1970, out of desperation, he made an attempt to kill 
himself by a massive dose of LSD.  He reported that he held 
over 30 jobs since his discharge from service, none of them 
lasting more than 3 to 6 months.  He reported that he lived 
for many years in a subculture, going from religion to 
religion, feeling depressed and full of self-loathing.  He 
said that he has had nine hospitalizations for chronic 
depression, with suicidal and homicidal feelings.  Following 
a mental status examination, chronic severe PTSD, with marked 
depressive features was diagnosed.  

In an August 1985 letter, one of the veteran's private 
treating physicians recalled that he first saw the veteran in 
August 1979 and had provided both inpatient and outpatient 
psychiatric care to him through most of 1983.  He noted that 
the veteran's diagnosis at that time was major depressive 
disorder and alcohol dependence with other mixed substance 
abuse.  He further observed that he was not surprised that 
more recent treating physicians have diagnosed the veteran as 
having PTSD.  He noted that, in this regard, the veteran's 
major depression and the issue of sobriety had to be 
initially addressed in order for the underlying PTSD to be 
evident and/or dealt with in terms of therapy.

At a personal hearing in October 1985, the veteran related 
the stressors to which he was exposed in Vietnam, including 
rocket and mortar attacks, sniper fire and caring for 
severely injured troops.  The veteran said that he spent time 
on guard duty around the perimeter of his field hospital but 
was never with a field unit.  He related that after returning 
from Vietnam he started drinking a lot more and experienced a 
lot of depression.  The veteran's spouse reported that the 
veteran has nightmares on a regular basis and frequently will 
relate to her unsettling experiences.  

In May 1986, the veteran was afforded a VA psychiatric 
examination by a board of two psychiatrists.  On this 
examination, the veteran reported serving in Vietnam in 1965 
for approximately six months as a field medical technician.  
The veteran's traumatic memories centered around two 
predominating areas; the witnessing of blindfolded and bound 
enemy troops being pushed from a helicopter at about 30 feet 
and his close proximity to a grave registration unit where he 
saw the daily procession of bodies.  The veteran related a 
post service history of depression, two failed marriages, 
many jobs, dependence on intoxicating substances and numerous 
suicide attempts.  Following mental status examination, the 
veteran's examiner noted that despite the absence of 
flashback phenomena, documentable nightmare phenomena, 
startle response or guilt reaction, the veteran clearly seems 
to be suffering a major personality disorganization secondary 
to his Vietnam experience, however brief and however 
nonintense it may seem to other traumatic causes by 
comparison.  It was added that it did not seem possible to 
determine beyond a doubt what the exact traumatic mechanism 
is for this degree of mental deterioration and behavioral 
disorganization, but based on the content of the present 
evaluation, a review of previous evaluations, as well as an 
analysis of the time of disintegration relative to the 
veteran's service, such disintegration is most likely related 
to the veteran's service experiences.  Atypical PTSD with 
secondary atypical psychosis and atypical depression was 
diagnosed.

A VA field examiner interviewed the veteran in March 1987 in 
an effort to procure additional stressor information of a 
more specific nature from the veteran.  The veteran said that 
he served in Vietnam on a temporary duty assignment as a 
field service medical technician for a period of 90 days.  
The veteran was unable to provide the interviewer with any 
specifics relative to his stressors.  He indicated that he 
did not personally witness anyone being killed in action or 
otherwise during his temporary duty assignment in Vietnam.  
He did say that he was required to stand perimeter guard 
further indicating that he was exposed to some rocket and 
mortar fire.  The VA interviewer noted that there was no 
other specific detailed or documented evidence that could be 
obtained as a result of this field examination that would 
fully support any of the veteran's previously stated claims. 

Other VA records show that the veteran was hospitalized on 
two occasions in August and September 1987 for problems with 
depression, cannabis abuse and suicidal ideations.  Axis I 
diagnoses in September 1987 were history of major depression, 
history of cannabis abuse, history of alcohol abuse, inactive 
and history of multiple suicide attempts.

On the basis of the early evidence described above, the Board 
in September 1988 concluded that the veteran was not shown to 
have been exposed to a stressor in service sufficient to 
cause PTSD and, thus, did not have PTSD as a result of such 
service.  

Evidence adduced since the September 1988 Board decision 
includes private treatment records compiled between October 
1982 and October 1988, including reports of the veteran's 
multiple psychiatric hospitalizations beginning in October 
1982, December 1985, September 1986 and October 1988.  
Psychiatric diagnoses rendered as a result of these 
hospitalizations included major depressive disorder, major 
affective disorder, borderline personality disorder, alcohol 
dependence, cannabis dependence and psychoactive substance 
abuse.  

VA clinical records compiled between April 1988 and March 
1994 have also been submitted.  In pertinent part, they show 
evaluation and treatment including supportive therapy 
provided to the veteran for psychiatric complaints.  The 
records include the notation that the veteran has a 
complicated diagnostic picture to include probable PTSD, 
borderline personality disorder and polysubstance abuse.  

In a letter in support of the veteran's claim for PTSD dated 
in March 1994, a social worker at the Worcester Vet Center in 
Worcester, Massachusetts, reported that the veteran had 
received formal counseling for PTSD between November 1992 and 
January 1993.  He noted that the veteran did meet DSM-III-R 
criteria for PTSD.  He also reported that "the veteran's pre- 
and post history specific to time served in the military 
shows basis for additional psychological factors which 
overlap into the PTSD category."  He added that he believes 
that the effects of post-traumatic stress as reported by the 
veteran have a valid basis for consideration and that the 
veteran's military history would support his claim.  

Evidence added to the record in support of the veteran's 
claim for PTSD also includes a letter from the New York State 
Agent Orange Veterans' Payment Program Fund, informing the 
veteran that on appeal it was concluded that he was eligible 
for participation in the Agent Orange payment program as 100 
percent disabled. 

The newly received evidence also includes testimony proffered 
by the veteran at a personal hearing on appeal in June 1995.  
Testimony elicited on this occasion included reports by the 
veteran that he has been substance free for seven years, goes 
weekly to the veterans' clinic for therapy and still suffers 
from PTSD.  The veteran said that he had no serious mental 
problems while in service and that his psychiatric 
difficulties post date his service and all relate to his 
experience in Vietnam.  The veteran said that when he got to 
Vietnam his first stressor experience was witnessing Vietcong 
prisoners being dropped from helicopters about 60 feet off 
the ground with their hands tied and blindfolded.  He also 
related seeing pictures of amputated hands, taken from dead 
prisoners, and had been placed on poles.

Submitted into evidence at this hearing were further letters 
from a social worker at the Worcester Vet Center, which 
related five stressor events reported by the veteran.  These 
stressors consisted of unsecured perimeters around the 
veteran's unit, exposure to sniper fire, seeing headless VC 
bodies, an individual missing his lower extremities, seeing 
dead bodies and assisting troops suffering multiple injuries 
and lastly, close proximity to a graves' registration unit 
with the smell of dead bodies both night and day.

Also included in the veteran's claims file are several 
articles extracted from publications reviewed by the veteran.  
One article concerned the landing and buildup of U.S. Marines 
in Vietnam in 1965.  The other article related to the 
acceptance by VA of a combat veteran's reported stressor for 
establishing service connection for PTSD.  

Service administrative records showing the veteran was 
assigned temporary additional duty with the 3rd Marine 
Division from May 1965 to late July 1965 have also been 
placed in the veteran's claims file as well as a record of 
the veteran's awards to include the Vietnam Service Medal.  

A June 1997 letter from the United States Armed Services 
Center for the Research of Unit Records (USASCRUR) in 
connection with the veteran's current claim, noted that 
extracts enclosed with this letter confirm that service 
members assigned to units in the Da Nang area were exposed to 
enemy small arms fire during 1965.  It was specifically noted 
in this extract that aircraft approaching Da Nang had to run 
a spiteful gauntlet of fire from VC small arms and that the 
base was within mortar range of enemy forces.


Analysis

In order to reopen a previously denied claim, the veteran 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In considering whether a claim may be reopened, 
a two-step analysis must be performed.  First, the Board must 
determine whether the evidence is new and material.  If, and 
only if, the Board determines that the claimant has produced 
new and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  New and material evidence is 
defined by 38 C.F.R. § 3.156(a):

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
the Court stated that there is now a three step test to apply 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Under Elkins, VA must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the decisionmakers may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

Under 38 C.F.R. § 3.304(f), service connection for PTSD 
requires each of the following:

1)   medical evidence establishing a clear 
diagnosis of the condition; 
 
2)  credible supporting evidence that the claimed 
inservice stressor actually occurred; and 

3)  a link, established by medical evidence, 
between the veteran's current symptomatology and 
the claimed inservice stressor.

For the second criterion, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran engaged in 
combat with the enemy.  The United States Court of Veterans 
Appeals (Court)  has held that "(w)here it is determined, 
through recognized military citations or other supportive 
evidence that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be 'satisfactory', e.g. credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993) 
(emphasis added); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f).  However, where VA determines from 
the evidence that the veteran did not engage in combat with 
the enemy, or where the veteran, even if he did engage in 
combat, is claiming stressors not related to combat, his lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Rather, his testimony must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f) 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki, 
6 Vet. App. at 98.  "Credible supporting evidence" is not 
limited to service records.  Moreau v. Brown, 9 Vet. App. 389 
(1996).  In West v. Brown, 7 Vet. App. 329 (1995), the Court 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.  

Upon review of Zarycki and West, it appears that 
corroboration of a claimed stressor is not a medical 
determination.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997) (an opinion by a mental health professional based on 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor).  Therefore, when 
determining whether the remaining elements required to 
support the diagnosis of PTSD have been met, adjudicators 
should specify to the health professional precisely what 
stressor or stressors have been corroborated, and the medical 
examiners must be instructed to consider those established 
events in making their determinations.

Evidence that the veteran had a non-combat assignment and did 
not receive any of the recognized military citations which 
indicate combat is a plausible basis for a finding that the 
veteran did not engage in combat.  Fossie v. West, 12 Vet. 
App. 1 (1998).

If the veteran does not aver that he engaged in combat with 
the enemy, there must be evidence to corroborate his 
testimony that the stressors he claims to have experienced in 
service did in fact occur.  38 C.F.R. § 3.304(f) (1996); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1991); Zarycki, 6 Vet. 
App. at 92, citing Manual M-21-1, Part IV, paragraph 7.46(e) 
(later redesignated Part III, paragraph 5.14 a) ("other 
supporting evidence [of participation in a stressful episode] 
includes, but is not limited to, plane crash, ship sinking, 
explosion, rape or assault, duty on a burn ward or in graves' 
registration.")

Documents showing that the veteran was awarded compensation 
through the Agent Orange Veterans' Payment Program Fund while 
new are not material.  Receipt of compensation under this 
program, which is a non-Government, nonprofit entity, is 
based upon different standards than those acquired to 
establish service connection.  See Brock v. Brown, 10 Vet. 
App. 155 (1997).  Payment of compensation under this program 
provides no basis for establishing that the veteran has PTSD 
let alone PTSD attributable to stressors in service.  Thus, 
this information is not material.  

The testimony in June 1995 is also not new evidence as 
assertions that the veteran had PTSD related to his 
experiences during his temporary duty assignment in Vietnam 
was similarly made at his earlier hearing in October 1985 and 
were considered by the Board in September 1988.  To the 
extent testimony restates contentions already on file, it 
does not constitute new and material evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Here we observe that the 
veteran's testimony in June 1995 was essentially duplicative 
of previous testimony and statements by the veteran.  To the 
extent that his testimony differed from previous testimony 
and statements it was only in nuance and minor detail and 
added little weight or significance to his previous reports 
of stressor events.  The fact that sworn testimony has been 
presented does not provide a basis for reopening the claim.  
The recounting is not new.  Godwin v. Derwinski, 1 Vet. 
App. 419, 424 (1991).  

However, the report from the USASCRUR tends to corroborate 
the veteran's description of events (being subject to sniper, 
rocket, and mortar fire) in Vietnam.  In addition, the report 
from the Vet Center social worker, listing various stressors 
linked to the current PTSD, includes the veteran's witnessing 
dead and severely injured soldiers.  This is compatible with 
his HM3 rating and assignment to a medical battalion.

The claim was previously denied for lack of verification of a 
sufficient stressor.  The Board finds that there is now 
corroboration of some of the claimed stressors, whose 
sufficiency is a medical question that has been answered (in 
the affirmative) by the diagnoses of PTSD.

Thus, the Board concludes that there is new and material 
evidence to reopen the claim for service connection for PTSD.  
There being current evidence of PTSD, a clear diagnosis of 
PTSD, medical evidence linking the PTSD to stressors in 
service, and corroborating evidence that at least some of the 
stressors so linked actually occurred, the Board further 
concludes that the claim is well grounded.  The evidence is 
at least in equipoise as to the existence of the veteran's 
PTSD (many diagnostic formulations in the record do not 
mention PTSD among the veteran's several psychiatric 
diagnoses).  Resolving doubt in the veteran's favor, the 
Board concludes that service connection should be granted for 
PTSD.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened and granted.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

